Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06/01/2022 is acknowledged.
Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "most outwardly" and “an inner side” in lines 8 and 10.  The basis for “most outwardly” and “an inner side” is ambiguous and it is unclear whether these directions are relative to the tire center or relative to a vehicle when mounted. For examination purposes, the claims will be interpreted as the recitations in lines 8 and 10 being relative to a vehicle when mounted.
Claims 2-4 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP’507 (JP S58-85507 U, with English Machine Translation Provided) in view of Kiwaki (JP 2006-151225 A, with English Machine Translation Provided).
Regarding claim 1, JP’507 teaches a tire (Fig. 4) comprising block rows (Fig. 3, Ref. Num. 11) which are arranged in a tire width direction and each of which includes a plurality of blocks (Fig. 3, Ref. Num. 11) defined by main grooves (Fig. 3, Ref. Num. 13) extending in a tire circumferential direction and lateral grooves (Fig. 3, Ref. Num. 14) extending in a tire width direction, wherein the plurality of block rows include inner block rows which are the block rows other than an outermost block row (Fig. 3, Block row on the left side with the largest blocks) located most outwardly in the tire width direction, numbers of the blocks included in the inner black rows increase toward an inner side in the tire width direction (Fig. 3, Ref. Num. 11; block rows not including the leftmost row with the largest blocks). However, JP’507 does not teach that the blocks in each of the inner block rows include and auxiliary-groove formed block.
In an analogous art, Kiwaki teaches a tire (Para. [0024]) with a tread pattern comprising tread blocks (Fig. 1, Ref. Num. 20) where each tread block is provided with shallow (auxiliary) grooves (Fig. 1, Ref. Num. 26, 27) that extend in the tire circumferential direction and create an auxiliary groove region on the entire ground contacting surface of the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JP’507 with Kiwaki in order to form shallow circumferential grooves across all of the blocks of the tire tread. This modification will reduce the water film generated between the tread surface and the road surface (Kiwaki; Para. [0035]). Since the total land area of the blocks in each block rows decrease toward the inner side of the tire in JP’507 due to the size of the blocks getting smaller and the number of lateral grooves increasing, when auxiliary grooves are added evenly to every block surface, the occupied area will also decrease toward the inner side.
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is JP’507 (JP S58-85507 U) and Kiwaki (JP 2006-151225 A).
JP’507 teaches that the inner block rows include three rows; however, JP’507 does not teach that the number of blocks in the inner block rows have a ratio of 1 : 2 : 3 toward the inner side. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the numbers of blocks included in the inner black rows have a ratio of 1 : 2 : 3 toward the inner side in the tire 39width direction, as required by claim 2.
	JP’507 in view of Kiwaki teaches a tire with block rows including an outermost block row where all the block surfaces are completely covered in auxiliary grooves; however, it does not teach that the outermost block row is covered partially in the auxiliary grooves from an inner side toward an outer side. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the blocks in the outermost block row have the drain auxiliary grooves partially from an inner side end in the tire width direction toward an outer side in the tire width direction, as required by claim 4.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749